Citation Nr: 0732425	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-07 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  The veteran is service-connected for depression, rated as 
50 percent disabling from February 1998, and right leg post 
phlebitic syndrome, rated as 30 percent disabling from 
December 1980.

2.  Since February 1998, the veteran has been in receipt of a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  

3.  The veteran is not permanently bedridden due to service-
connected disability. 

4.  The veteran's service-connected disabilities do not 
result in anatomical loss or loss of use of both feet, one 
hand and one foot, blindness in both eyes with visual acuity 
of 5/200 or less, or being permanently bedridden or so 
helpless that she is in need of the regular aid and 
attendance of another person.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or being housebound are 
not met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002); 38 
C.F.R. §§ 3.350(b), 3.350(i) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable to a veteran for anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less, or being 
permanently bedridden or so helpless as a result of service-
connected disability that he or she is in need of the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2007).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a) (2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that she is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a) (2007); Turco 
v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, 
however, a threshold requirement that "at least one of the 
enumerated factors be present."  Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a) (2007).

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A. § 1114(s), the evidence must show that a 
veteran has a single service-connected disability evaluated 
as 100 percent disabling and an additional service-connected 
disability, or disabilities, evaluated as 60 percent or more 
disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems; or, the veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i) (2007).  In this case, the veteran is service-
connected for depression, rated as 50 percent disabling from 
February 1998, and right leg post phlebitic syndrome, rated 
as 30 percent disabling from December 1980.  As she does not 
have a single service-connected disability evaluated as 100 
percent disabling, the preponderance of the evidence is 
against the claim for SMC on the basis of being housebound.  

The veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance in September 
2002.  The veteran, who was not hospitalized at the time of 
the examination, arrived unaccompanied to the place of the 
examination, reporting that she was unable to get anyone to 
bring her to the appointment.  The examiner reported that the 
veteran was cooperative, neat, clean, alert, oriented, in no 
apparent distress, and was a good historian.  The examiner 
also noted that despite a poor appetite, she was well-
developed and well-nourished.  The veteran reported that she 
needs assistance with all activities of daily living and 
supervision to protect her from environmental hazards, and 
complained of constant pain and aching in both lower 
extremities.  

The examiner reported that the veteran had contractures of 
both hands, painful and limited range of motion, that she 
frequently drops things, and that she needs assistance with 
feeding herself.  The veteran was able to dress herself with 
some assistance but needed assistance with bathing.  She had 
urinary incontinence but denied any problem with her bowels.  
The veteran also reported getting short of breath with any 
activity.  The examiner reported limited range of motion in 
both lower extremities, but no atrophy or contractures.  Very 
poor weight bearing, balance and propulsion were noted and 
the veteran reported frequent falls when her legs "give 
out" and buckle under her, as well as chronic lower back 
pain.  The veteran also complained of intermittent dizziness 
and some intermittent short term memory loss.  She indicated 
that she usually attends medical appointments with assistance 
and supervision since she can only leave home with 
supervision.  The veteran is unable to stand for more than a 
few minutes before her legs give out, spent most of her day 
sitting or laying in bed, reading and watching television, 
and needed supervision to protect her from environmental 
hazards.  She is alone during the day while her husband is at 
work and he is unable to help take care of her.  The examiner 
noted that the veteran was able to walk approximately 20 to 
30 feet without assistance, but uses a walker and cane.  The 
veteran was diagnosed with adjustment disorder with mixed 
anxiety, generalized anxiety disorder, conductive hearing 
loss of combined type, shortness of breath, and 
costochronditis.  Additional problems noted were migraine 
headaches, recurrent depressive disorder, thrombophlebitis of 
the leg, great vein abnormality, arthropathy, lumbago, 
coagulation defect, and chronic joint pain.  The examiner 
certified that the veteran requires the daily personal health 
care services of a skilled provider without which she would 
require hospital, nursing home or other institutional care.  

The evidence of record does not support the claim for 
entitlement to SMC on the basis of need for aid and 
attendance.  As an initial matter, none of the medical 
evidence of record suggests that the veteran has anatomical 
loss or loss of use of both feet, one hand and one foot, or 
blindness in both eyes with visual acuity of 5/200 or less, 
whether due to her service-connected disabilities or not.  
See e.g., VA treatment records; May 2004 complete assessment; 
records from Dr. J.M. Brown; records from the Naval Hospital 
in Pensacola; records from Baptist Hospital; records 
associated with claim for Social Security Administration 
(SSA) benefits.  In addition, none of the medical evidence of 
record suggests that the veteran is permanently bedridden due 
to a service-connected disability.  Rather, she is able to 
attend multiple clinic visits for medical care.  See e.g., VA 
treatment records.  
The Board acknowledges that the medical evidence establishes 
that the veteran has several medical ailments, to include 
diagnoses of fibromyalgia, osteoarthritis, osteopenia, deep 
vein thrombosis (DVT), and chronic low back pain.  None of 
these conditions, however, are service-connected 
disabilities.  The veteran also has multiple functional 
limitations, has recently been seen on an emergency basis due 
to a fall, and requires the use of a cane, walker, and 
motorized scooter.  See e.g., VA treatment records; May 2004 
complete assessment; May 2006 initial assessment from Baptist 
Hospital.  The Board further acknowledges the findings of the 
September 2002 VA examiner and the fact that the veteran is 
in receipt of benefits from the SSA due to DVT and affective 
disorder.  The Board concludes, however, that the 
preponderance of the evidence is against the claim for SMC on 
the basis of need for aid and attendance.  This is so because 
the veteran is not in need of aid and attendance due to 
either service-connected depression or service-connected 
right leg post phlebitic syndrome.  Moreover, during the May 
2004 complete assessment, the evaluator found that although 
the veteran has a number of physical limitations due mostly 
to DVT, she is very much in control of her life and 
surroundings, has been able to maintain her independence, and 
participates at some level in household responsibilities.  
Furthermore, the medical evidence of record reveals that the 
veteran has been noted to arrive adequately groomed for VA 
medical appointments, is capable of taking care of her 
grandchildren, and has raised puppies.  See e g., June 2004 
and January 2005 mental health clinic visits; June 2004 
pharmacy anticoag clinic note.  As the evidence as a whole 
does not support a conclusion that the veteran is in need of 
aid and attendance due to her service-connected disabilities, 
an award of special monthly compensation is not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
November 2002 rating decision that is the subject of the 
appeal.  The claim, however, was remanded in September 2006 
in order to effect compliance with the duties to notify and 
assist.  Pursuant to the remand, the veteran was advised of 
the necessary evidence to substantiate her claim for SMC 
based on the need for regular aid and attendance or being 
housebound; that the RO would assist her in obtaining 
additional information and evidence; of the responsibilities 
on both her part and VA's in developing the claim; and of the 
need to provide any evidence in her possession that pertains 
to the claim.  See November 2006 letter.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  This letter also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's private and VA medical records have 
been obtained, to include records associated with her claim 
for benefits from the SSA, and she was afforded an 
appropriate VA examination in connection with her claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or being housebound is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


